Citation Nr: 1717192	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for aplastic anemia, to include as secondary to Camp Lejeune water exposure.

2.  Entitlement to service connection for residuals of a right knee injury.

3.  Entitlement to service connection for multiple joint arthritis, except for the right elbow.

4.  Entitlement to service connection for a jaw disability, to include bone loss.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 1980 and received an honorable discharge.  The Veteran served on active duty from December 16, 1980, to November 25, 1986, and received a dishonorable discharge.  The latter period is not qualifying for Department of Veterans Affairs (VA) benefits, as found by an April 2009 administration decision by a VA Regional Office (RO).  See 38 C.F.R. § 3.12(d)(4) (2016).

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009, May 2010 and March 2016 rating decisions.  These matters, excluding the claim of entitlement to service connection for aplastic anemia, were remanded by the Board in October 2013, and again in July 2016 in order to associate relevant service treatment records and personnel records with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is necessary in order to comply with the July 2016 remand instructions.  The AOJ was instructed to search for "the Veteran's complete service treatment records," particularly those from 1972 to 1975 while stationed in Norfolk, Virginia at St. Clair Fleet Marine Barracks.  The AOJ was also to search for his service dental records.  The remand stated: "If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records, including dental records, and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect."

The RO searched for service treatment records and dental records solely located at St. Clair Fleet Marine Barracks, which yielded a negative response.  The RO did not make a general dental records inquiry, nor did it search for service treatment records outside of that single facility.  A negative response was sent to the Veteran.  The Veteran then corrected the RO, saying that he was stationed at HQ CINCLANTFLT at the time in question.  He attached a certificate from his personnel file already associated with the claim folder confirming the station.  The RO did not further investigate records in that location.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Remand is necessary such that a decision on all issues may be based upon a complete record.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's claimed disabilities since July 2016.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Take appropriate action to obtain the Veteran's complete service treatment records and dental records from 1972 to 1975, to include those records outside of the St. Clair Fleet Marine Barracks.  Ensure that any such records are associated with the claims file.

3.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records, including dental records, and it is determined that such records to not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must provide the Veteran and his representative with proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

